Detailed Action
Summary
1. This office action is in response to the application filed on July 27, 2022. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 07/27/2022 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,12 and 15 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Zhang “20150207401”. 
In re to claim 1, Zhang discloses a system (Figs. 4-9 shows a switched capacitor DC/DC converter. Examiner noted that all figures are considered as the same embodiment) comprising: a controller circuit (a fault control circuit block 24) configured to generate a control voltage (a fault control circuit 24 generated an arrow signal to driver controller 22 )  based on an input voltage (Vin)  and a scaled feedback voltage (Vfb); 
a current regulator circuit (Fig. 4 shows a current in rush controller 22 and Fig. 6 shows current limit comparator 34 generated a Ilimit to the driver switch 18)  configured to: generate a first voltage (Vin 2) based on the input voltage (Vin) and the control voltage (voltage output form fault controller 24 is configured to drive switch 18); 
pre-charge a voltage on a first plate of a capacitor (voltage at capacitor 20)  to be equal to the first voltage ((Vin 2);
 regulate a current (switching capacitor 10 comprises switching Q1-Q4 are configured to regulate the current and control voltage  ) on a switch during accumulation of an initial charge (ON and OFF of switch 18 is configured to regulate the current/voltage in order to charge and discharge capacitor 20 ) on the capacitor (capacitor 20); and generate a feedback voltage (Vfb) based on the first voltage (Vin2); and a feedback circuit (Fig. 6 a feedback voltage is generated from the voltage divider of tow resistors) configured to scale the feedback voltage to the scaled feedback voltage (divided Vout is fed back to comparators 64 and 66 as Vfb. Examiner noted that the output from OR gate 70 Vout fault is considered as feedback voltage to the scaled feedback voltage) .  
In re to claim 2, Zhang discloses (Figs. 4-9) wherein the current regulator circuit ((Fig. 4 shows a current in rush controller 22 and Fig. 6 shows current limit comparator 34 generated a Ilimit to the driver)  )  is configured to regulate the current  (Ilimit) on the switch (switch 18) during accumulation of the initial charge on the capacitor  (voltage charging of capacitor 20) by limiting the current on the switch during accumulation of the initial charge (charging 20).  
In re to claim 12, Zhang discloses a system (Figs. 4-9), pre-charge the voltage on the first plate during a pre-charge phase ( a second terminal of the FET 18 is coupled to the capacitor 20 and applies an input voltage Vin2 to the converter 10) ; and regulate the current on the switch during accumulation of the initial charge on the capacitor during an operation phase (source terminal of FET 18 is coupled to the capacitor 20 and applies an input voltage Vin2 to the converter 10. Examiner noted that the ON and OFF operation FET 18 configured to regulate the current and voltage applied to the charge the capacitor 20).  
In re to claim 15, Zhang discloses a system (Figs. 4-9 shows a switched capacitor DC/DC converter. Examiner noted that all figures are considered as the same embodiment) comprising: a controller circuit (a fault control circuit block 24)  configured to: compare an input voltage (Vin)  to a scaled feedback voltage (Vfb); and generate a control voltage based on the comparison (a fault control circuit 24 generated  a signal to drive the switch 18)  ;
 a current regulator circuit (Fig. 4 shows a current in rush controller 22 and Fig. 6 shows current limit comparator 34 generated a Ilimit to the driver) configured to: generate a first voltage (Vin 2) based on the input voltage (Vin)  and the control voltage (driver 38 configured to generated a control voltage to drive switch 18) ; generate a feedback voltage (Vf) based on the first voltage (Vin2); 
pre-charge a voltage on a first plate of a capacitor (voltage at capacitor 20)  to be equal to the first voltage (Vin2)  ; and regulate a current on a switch (ON and OFF of switch 18 is configured to regulate the current/voltage in order to charge and discharge capacitor 20 ) during accumulation of an initial charge on the capacitor (capacitor 20); and a feedback circuit (Fig. 6 a feedback voltage is generated from the voltage divider of two resistors)  configured to scale the feedback voltage to the scaled feedback voltage (divided Vout is fed back to comparators 64 and 66 as Vfb. Examiner noted that the output from OR gate 70 Vout fault is considered as feedback voltage to the scaled feedback voltage) .  
Allowable Subject Matter
7. Claims 3-11, 13-14 and 16-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3 , none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the feedback voltage comprises a first feedback voltage and a second feedback voltage; the scaled feedback voltage comprises a first scaled feedback voltage and a second scaled feedback voltage; and the controller circuit comprises: a voltage regulator configured to scale the input voltage to a scaled input voltage; a first comparator configured to: compare the scaled input voltage to the first scaled feedback voltage; and generate a first comparison voltage based on the comparison; and a second comparator configured to: compare the scaled input voltage to the second scaled feedback voltage; and generate a second comparison voltage based on the comparison, wherein: the feedback circuit is configured to: generate the first scaled feedback voltage based on the first feedback voltage; and generate the second scaled feedback voltage based on the second feedback voltage; and the controller circuit is configured to generate the control voltage based on the first comparison voltage and the second comparison voltage.”
In re to claim 10, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the current regulator circuit is further configured to generate a second voltage and a third voltage based on the input voltage and the control voltage; the current regulator circuit is configured to generate the feedback voltage further based on the third voltage; and the system further comprises a voltage converter comprising: the capacitor comprising: the first plate; and a second plate, wherein the current regulator circuit is further configured to pre-charge a voltage on the second plate to be equal to the second voltage; and a hold capacitor comprising a plate, wherein the current regulator circuit is further configured to pre-charge a voltage on the plate to be equal to the third voltage; and the switch ”.
In re to claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the pre-charge phase ends and the operation phase starts after a programmable time period; and the current on the switch at initiation of the operation phase is reduced due to the first plate being pre-charged by the current regulator circuit.”
In re to claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the controller circuit is configured to generate the control voltage further based on an enable voltage comprising a digital voltage, wherein a high voltage indicates the pre-charge phase is occurring and a low voltage indicates the operation phase is occurring.”
In re to claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “controller circuit comprises: a voltage regulator configured to scale the input voltage to a scaled input voltage; a first comparator configured to: compare the scaled input voltage to the scaled feedback voltage; and generate the comparison voltage based on the comparison, wherein: the feedback circuit is further configured to generate the scaled feedback voltage based on the feedback voltage; and the control voltage is based on the comparison voltage; and the system further comprises a voltage converter comprising: the capacitor comprising the first plate; and the switch.   ”.
In re to claims 4-9, claims 4-9 depend from claim 1, thus are also objected for the same reasons provided above. 
In re to claim 11, claim 11 depend from claim 10, thus are also objected for the same reasons provided above. 
In re to claims 17-20 , claims 17-20  depend from claim 16,  thus are also objected for the same reasons provided above. 
Examiner Notes
8. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839